EMPLOYMENT AGREEMENT


This employment agreement (this "Agreement") dated as of December1, 2008 (the
"Effective Date"), is made by and between China Advanced Construction Materials
Group, Inc., a Delaware corporation (the "Company") and Chin Hsiao (the
“Executive”) (collectively, the “Parties”).


WHEREAS, the Company is a publicly traded company whose shares are quoted on the
OTC Bulletin Board;


WHEREAS, the Executive will have the duties and responsibilities as described in
Section 1 of the Agreement during the period when the Executive is the Chief
Financial Officer of the Company; and


WHEREAS, the Parties wish to establish the terms of the Executive’s employment
with the Company;


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


1. POSITION/DUTIES.


(a) During the Employment Term, the Executive shall serve as the Chief Financial
Officer of the Company. In this capacity the Executive shall be responsible to
lead and manage all of the operations of the Company that are related to finance
and capital market, including, but is not limited to, providing expertise in
making financial plan and strategy, and working with the Company’s U.S. legal
counsel and auditors to implement, monitor and oversee the Company’s compliance
with the requirements of the Sarbanes-Oxley Act, Securities Act of the 1933,
Exchange Act of the 1934, and the listing rules of the OTC Bulletin Board and to
advise the Board of the Directors with respect to the Company’s internal
controls and procedures, including disclosure controls and procedures.


(b)  During the Employment Term, the Executive shall report directly to the
Chief Executive Officer and the Board of Directors of the Company. The Executive
shall obey the lawful directions of the Chief Executive Officer and the Board of
Directors to whom the Executive reports and shall use his diligent efforts to
promote the interests of the Company and to maintain and promote the reputation
thereof.


(c) During the Employment Term (as defined in Section 2 below), the Executive
shall initially be based in the United States and shall be expected to travel
extensively between and within China and the United States. In the event that
the Executive is required by the Company to be relocated to China at any time
during the Employment Term, the Company shall provide the Executive with
necessary allowance and full coverage of all the costs in connection with the
relocation.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) During the Employment Term, the Executive shall lead and coordinate the
Company’s investor relations activities which shall include, but is not limited
to, communications with investors, analysts and media, and the Company’s public
disclosure, and shall implement and monitor the corporate governance of the
Company in compliance with the applicable laws and regulations. The Executive
shall work in conjunction with other members of the executive management team to
support the Company’s business growth.


(e) During the Employment Term, in the event that the Company engages in any
capital markets activities, the Executive shall take a leading role in such
transactions by overseeing underwriters, counsels and auditors, and preparing
and/or reviewing requisite documentations in connection with such transactions.


(f) During the Employment Term, the Executive shall use his best efforts to
perform his duties under this Agreement and shall devote all of his business
time, energy and skill in the performance of his duties with the Company. The
Executive shall not during the Employment Term (except as a representative of
the Company or with consent in writing of the Board) be directly or indirectly
engaged or concerned in any other business activity.


2. EMPLOYMENT TERM. Except for earlier termination as provided in Section 6, the
Executive's employment under this Agreement shall be for three (3) years
starting on the Effective Date and ending on December 1, 2011 (the "Initial
Term"). Subject to Section 5, at the end of the Initial Term this Agreement may
be extended for additional terms by mutual agreement of the parties (“Additional
Term”). The amount of compensation payable to the Executive during any extension
of the Initial Term shall be discussed and agreed upon by both parties 30 days
before the Agreement termination date. The Initial Term and any Additional Term
shall be referred to herein as the "Employment Term."
 
3. COMPENSATION.


(a) Base Salary. In consideration of the services to be rendered hereunder, the
Company hereby agrees to pay the Executive an annual base salary of $120,000
payable in equal semimonthly installments in accordance with the usual practice
of the Company (the “Base Salary”). The Executive will be responsible for his
own income tax payable to relevant federal and state authorities in the United
States. The Executive's Base Salary shall be subject to annual review by the
Board (or a committee thereof).


(b)  Stock Options. Subject to the terms and conditions provided in this
Agreement and the Stock Option Agreement between the Company and the Executive,
the Company agrees to grant the Executive stock options to purchase a maximum of
200,000 shares of the common stock of the Company from the option bonus pool.
The option bonus pool consists of four equal tranches of 50,000 options, with
the first tranche of 50,000 options carrying an exercise price of $3.00, the
second tranche of 50,000 options carrying an exercise price of $3.50, the third
tranche of 50,000 options carrying an exercise price of $4.00, and the fourth
tranche of 50,000 options carrying an exercise price of $4.50. A quarter (25%)
of each tranche of options will vest at the end of each twelve month period of
the Employment Term of the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
4. EMPLOYEE BENEFITS.


(a) Benefit Plans. The Executive shall be eligible to participate in any
employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to the benefit of its senior executives, at a level
commensurate with his positions, subject to satisfying the applicable
eligibility requirements. The Company may at any time or from time to time
amend, modify, suspend or terminate any employee benefit plan, program or
arrangement for any reason in its sole discretion.


(b) Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the Company's policy applicable to senior executives from time
to time in effect, but in no event less than two weeks per calendar year (as
prorated for partial years), which vacation may be taken at such times as the
Executive elects with due regard to the needs of the Company. The carry-over of
vacation days shall be in accordance with the Company's policy applicable to
senior executives from time to time in effect.


(c) Business and Entertainment Expenses. Upon presentation of appropriate
documentation, the Executive shall be reimbursed for all reasonable and
necessary business and entertainment expenses incurred in connection with the
performance of his duties hereunder, all in accordance with the Company's
expense reimbursement policy applicable to senior executives from time to time
in effect.


(d) Insurance. The Executive and each individual family member of the Executive
shall be entitled to heath and insurance plan providing international standard
coverage as determined by the Company after consultation with the Executive.


5. TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:


(a) Disability. The thirtieth (30th) day following a written notice of
termination by the Company to the Executive due to Disability. For purposes of
this Agreement, "Disability" shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Executive is unable to perform the essential
functions of his job with or without accommodation for 180 days (whether or not
consecutive) during any 12-month period.


(b) Death. Automatically on the date of death of the Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Cause. Immediately upon written notice of termination by the Company to the
Executive for Cause. "Cause" shall mean, as determined by the Board (or its
designee) (1) conduct by the Executive in connection with his employment duties
or responsibilities that is fraudulent, unlawful or grossly negligent; (2) the
willful misconduct of the Executive; (3) the willful and continued failure of
the Executive to perform the Executive's duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness); (4)
the commission by the Executive of any felony (or the equivalent under the law
of the People's Republic of China) (other than traffic-related offenses) or any
crime involving moral turpitude; (5) violation of any material policy of the
Company or any material provision of the Company's code of conduct, employee
handbook or similar documents; or (6) any material breach by the Executive of
any provision of this Agreement or any other written agreement entered into by
the Exployee with the Company.


(d) Without Cause. On the sixtieth (60th) day following written notice by either
Party to the other Party without Cause, other than for death or Disability of
the Executive. The Company may also terminate this Agreement for cause at any
time in the event of the failure of the Executive to perform duties assigned by
the Company in a correct, timely and expeditious manner or in the event of
material violation by the Executive of any term or condition of this Agreement.


6. CONSEQUENCES OF TERMINATION.


(a) Disability. Upon termination of the Employment Term because of the
Executive's Disability, the Company shall pay or provide to the Executive (1)
any unpaid Base Salary and any accrued vacation through the date of termination;
(2) any unpaid Annual Bonus accrued with respect to the fiscal year ending on or
preceding the date of termination; (3) reimbursement for any unreimbursed
expenses properly incurred through the date of termination; and (4) all other
payments or benefits to which the Executive may be entitled under the terms of
any applicable employee benefit plan, program or arrangement (collectively,
"Accrued Benefits").


(b) Death. Upon the termination of the Employment Term because of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits.


(c) Termination for Cause. Upon the termination of the Employment Term by the
Company for Cause or by either party in connection with a failure to renew this
Agreement, the Company shall pay to the Executive any Accrued Benefits.


(d) Termination without Cause. Upon the termination of the Employment Term by
the Company without Cause, the Company shall pay or provide to the Executive (1)
the Accrued Benefits, and (2) (A) a payment equal to one and a half of the
monthly Base Salary, and (B) a payment of (x) one monthly Base Salary multiplied
by (y) the number of full years the Executive has served as the Chief Financial
Officer of the Company when the Employment Term is terminated without Cause. In
addition, in the event of termination without Cause, the Company shall provide
the Executive with the opportunity to vest and exercise all stock options issued
to the Executive pursuant to Section 3(b) of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 

 
7. NO ASSIGNMENT. This Agreement is personal to each of the Parties. Except as
provided below, no Party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other Party hereto;
provided, however, that the Company may assign this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.


8. NOTICES. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:
Chin Hsiao
62 Watson Drive
Mount Laurel, NJ 08054


If to the Company:
 
China Advanced Construction Material Groups, LLC\
Attn.: Xianfu Han
Yingu Plaza, 9 Beisihuanxi Road, Suite 1708 
Haidian District, Beijing 100080 PRC 
Tel.: +86 10 82525301 


With a copy to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey, 07726
Attention: Kristina Trauger, Esq.
Tel.:732-409-1212
Fax: (732) 577-1188
 
or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
 
5

--------------------------------------------------------------------------------

 
 
9. PROTECTION OF THE COMPANY'S BUSINESS.


(a) Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 9(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information. "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates, and their respective clients and
customers that is not disclosed by the Company and that was learned by the
Executive in the course of his employment by the Company, including, but not
limited to, any proprietary knowledge, trade secrets, data and databases,
formulae, sales, financial, marketing, training and technical information,
client, customer, supplier and vendor lists, competitive strategies, computer
programs and all papers, resumes, and records (including computer records) of
the documents containing such Confidential Information.


(b) Non-Competition. During the Employment Term and for the one-year period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Non-Solicitation of Employees. The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its subsidiaries and affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.


(d) Non-Solicitation of Customers. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.


(e) Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.


(f) Non-Disparagement. Executive shall not, and shall not induce others to,
Disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.
 
 
7

--------------------------------------------------------------------------------

 
 
(g) Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.


(h) Equitable Relief and Other Remedies. The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of this Section 9 would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened or
attempted breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 9, except as required by
law, the Executive shall not be entitled to any payments set forth in Section
6(d) hereof if the Executive has breached the covenants applicable to the
Executive contained in this Section 9, the Executive will immediately return to
the Company any such payments previously received under Section 6(d) upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 6(d).


(i) Reformation. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state. The Executive acknowledges that the restrictive covenants contained
in this Section 9 are a condition of this Agreement and are reasonable and valid
in temporal scope and in all other respects.


(j) Liability. Notwithstanding the provisions in this Section 9 the Executive
shall not be liable for any mistakes of fact, errors of judgment, for losses
sustained by the Company or any subsidiary or for any acts or omissions of any
kind, unless caused by the negligence or willful or intentional misconduct of
the Executive or any person or entity acting for or on behalf of the Executive.


(k) Survival of Provisions. The obligations contained in this Section 9 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.


10. INDEMNIFICATION. The Executive shall be indemnified to the extent permitted
by the Company's organizational documents and to the extent required by law.


11. SECTION HEADINGS AND INTERPRETATION. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.
 
 
8

--------------------------------------------------------------------------------

 
 
12. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


13. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.


14. GOVERNING LAW AND VENUE. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of Beijing, China
without regard to its conflicts of law principles. The Parties agree irrevocably
to submit to the exclusive jurisdiction of the courts located in Beijing, China,
for the purposes of any suit, action or other proceeding brought by any Party
arising out of any breach of any of the provisions of this Agreement and hereby
waive, and agree not to assert by way of motion, as a defense or otherwise, in
any such suit, action, or proceeding, any claim that it is not personally
subject to the jurisdiction of the above-named courts, that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that the provisions of this Agreement may
not be enforced in or by such courts.


15. ENTIRE AGREEMENT. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.


16. WAIVER AND AMENDMENT. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


17. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.


18. AUTHORITY AND NON-CONTRAVENTION. The Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him form entering into this
Agreement or performing all of his obligations hereunder.


19. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 

 
CHINA ADVANCED CONSTRUCTION MATERIALS GROUP, INC.
 
   /s/ Xianfu Han                                            
By: Xianfu Han
Title: Chief Executive Officer
         
EXECUTIVE



   /s/ Chin Hsiao                                            
By: Chin Hsiao

 
 
10

--------------------------------------------------------------------------------

 